                Case: 1:20-cr-00256 Document #: 1 Filed: 06/01/20 Page 1 of 5 PageID #:1

 AO 91 (Rev. 11/11) Criminal Complaint
                                         UNITED STATES DISTRICT COURT
                                                                                FIL/2E0D
                                                                        AUSA Matthew J. McCrobie (312) 353-5356
                                                                                       20
                                         NORTHERN DISTRICT OF ILLINOIS
                                                                                      6/1
                                                                                             . BRUTO    N
                                              EASTERN DIVISION                    THOMA.SDG
                                                                                           IS T R IC T COURT
                                                                                CLERK, U.S
 UNITED STATES OF AMERICA

                         v.
                                                        CASE NUMBER:
                                                                              &5
 BRANDON PEGUES

                                             CRIMINAL COMPLAINT

       I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about May 31, 2020, at Chicago, in the Northern District of Illinois, Eastern Division, the defendant(s)
violated:
      Code Section                                    Offense Description
      Title 18, United States Code, Section           knowing that he had previously been convicted of a
      922(g)(1)                                       crime punishable by a term of imprisonment
                                                      exceeding one year, did knowingly possess, in and
                                                      affecting interstate and foreign commerce, a firearm,
                                                      namely, a loaded Glock model 19 9mm semiautomatic
                                                      pistol bearing serial number SHA485, which firearm
                                                      had traveled in interstate and foreign commerce prior
                                                      to defendant’s possession of the firearm

    This criminal complaint is based upon these facts:
      X      Continued on the attached sheet.
                                                          CINDY BERND Digitally signed by CINDY BERND
                                                                      Date: 2020.06.01 15:27:07 -05'00'
                                                           CINDY M. BERND
                                                           Special Agent, Bureau of Alcohol, Tobacco,
                                                           Firearms & Explosives (ATF)

Pursuant to Fed. R. Crim. P. 4.1, this complaint is presented by reliable electronic means. The above-named
agent provided a sworn statement attesting to the truth of the foregoing                telephone.
                                                                   regoing affidavit by telephone

 Date: June 1, 2020
                                                                          Judge’s signatur
                                                                                  signature
                                                                                         re

 City and state: Chicago, Illinois                     Rebecca R. Pallmeyer, U.S. CHIEF DISTRICT JUDGE
                                                                       Printed name and title
      Case: 1:20-cr-00256 Document #: 1 Filed: 06/01/20 Page 2 of 5 PageID #:2




 UNITED STATES DISTRICT COURT

 NORTHERN DISTRICT OF ILLINOIS

                                      AFFIDAVIT

       I, CINDY M. BERND, being duly sworn, state as follows:

       1.       I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms &

Explosives (ATF), and have been so employed for approximately 18 years. My current

responsibilities include the investigation of firearms crimes, including, among others,

the unlawful possession of firearms.

       2.       This affidavit is submitted in support of a criminal complaint alleging

that Brandon Pegues has violated Title 18, United States Code, Section 922(g)(1).

Because this affidavit is being submitted for the limited purpose of establishing

probable cause in support of a criminal complaint charging PEGUES with unlawful

possession of a firearm by a felon, I have not included each and every fact known to

me concerning this investigation. I have set forth only the facts that I believe are

necessary to establish probable cause to believe that the defendant committed the

offense alleged in the complaint.

       3.       This affidavit is based on my personal observations, my training and

experience, and information provided to me by other law enforcement agents.

I.     FACTS SUPPORTING PROBABLE CAUSE

       A.       Pegues Possession of a Firearm

       4.       On May 30, 2020, the Mayor of Chicago instituted a curfew of 9:00 p.m.

for the city.
      Case: 1:20-cr-00256 Document #: 1 Filed: 06/01/20 Page 3 of 5 PageID #:3




      5.     According to law enforcement reporting, at approximately 12:38 a.m. on

May 31, 2020, during the curfew, Chicago Police Department (CPD) officers were in

the vicinity of 801 South Financial Place in Chicago, in response to mass crowds and

multiple reported ongoing crimes, including criminal damage to property.

      6.     Officers observed four men running southbound on South Financial

Place, some of whom were carrying hammers.

      7.     Officers relocated to 801 South Financial Place to investigate further.

Officers observed an individual, later identified as PEGUES, look at them, adjust the

right side of his waistband, and then flee southbound on South Financial Place.

      8.     CPD officers pursued PEGUES on foot. As he ran, PEGUES stumbled

and fell while reaching in his waistband. Officers observed a firearm fall to the

ground, and further observed PEGUES push the firearm along the ground under a

vehicle.

      9.     CPD officers apprehended PEGUES. A CPD officer recovered the

firearm from underneath the vehicle. The firearm was determined to be a Glock

model 19, 9mm semi-automatic pistol, bearing serial number SHA485. The firearm was

loaded.

      B.     Pegues’s Criminal History

      10.    Based on my review of his criminal history records, I know that on or

about January 14, 2010, PEGUES was convicted of residential burglary, a felony, in

the Circuit Court of Cook County, case number 09C66065402, for which he was

sentenced to 30 months’ probation.




                                         2
      Case: 1:20-cr-00256 Document #: 1 Filed: 06/01/20 Page 4 of 5 PageID #:4




      C.     Interstate Nexus

      11.    On or about June 1, 2020, I spoke to ATF Special Agent Ryan McBride,

who advised the following:

             a.     Special Agent McBride is a certified interstate nexus expert for

firearms and ammunition who has previously testified in federal court as an

interstate nexus expert.

             b.     Special Agent McBride was informed of the make and model of

the firearm recovered from where PEGUES had pushed it beneath the vehicle.

             c.     Based upon his training and experience and the research he

conducted, Special Agent McBride determined that this Glock model 19 9mm pistol

was manufactured outside the state of Illinois. Therefore, in order for the foregoing

firearm to have been recovered in Illinois, it had to have moved in interstate or foreign

commerce.




                                           3
      Case: 1:20-cr-00256 Document #: 1 Filed: 06/01/20 Page 5 of 5 PageID #:5




                                     CONCLUSION

      12.    For all the reasons described above, there is probable cause to believe

that PEGUES has committed a violation of Title 18, United States Code, Section

922(g)(1) (unlawful possession of a firearm by a felon).


                                        FURTHER AFFIANT   SAYETH
                                                      Digitally           NOT.
                                                                signed by CINDY

                                       CINDY BERND BERND
                                                   Date: 2020.06.01 15:27:51
                                                            -05'00'
                                        CINDY M. BERND
                                        Special Agent, Bureau of Alcohol, Tobacco,
                                        Firearms & Explosives


SUBSCRIBED AND SWORN to before me by telephone on June 1, 2020.


Honorable Rebecca R.
                   R Pallm
                     Pallmeyer
United States Chief District Judge




                                           4
